Citation Nr: 0731626	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-10 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar affective disorder/atypical 
depression. 


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1, 1977 to June 
24, 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in July 2002 and December 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, denying service connection 
for an acquired psychiatric disorder.  In May 2005, the 
appellant testified at a hearing before a Decision Review 
Officer (DRO); a copy of the transcript is associated with 
the record.   

The appellant was scheduled for a videoconference hearing 
before a Veterans Law Judge, scheduled for April 21, 2006; 
however, since the appellant did not report to the scheduled 
hearing, the request is considered withdrawn.  38 C.F.R. 
§ 20.704 (2007).

In a June 2006 decision, the Board denied entitlement to 
service connection for an acquired psychiatric disorder, to 
include bipolar affective disorder/atypical depression.  The 
appellant appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an April 
2007 Order, the Court vacated the Board's decision and 
remanded this appeal for further development consistent with 
instructions in an April 2007 Joint Motion for Remand (Joint 
Remand).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, during the pendency of this appeal, the 
Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an effective date or a disability rating, if 
service connection is granted on appeal, and it is unclear 
whether the RO has requested "that the claimant provide any 
evidence in the claimant's possession that pertains to [his] 
claim."  38 C.F.R. § 3.159(b)(1).  On remand, the AOJ must 
provide such notice.

The Court, in its April 2007 Order, granted the Joint Remand 
vacating the Board's June 2006 decision because the Board (1) 
erred in its review of the appellant's relevant medical 
history and (2) failed to consider potentially applicable 
regulation, 38 C.F.R. § 4.125(b), in its conclusion that the 
appellant was not entitled to service connection for an 
acquired psychiatric disorder, to include bipolar affective 
disorder/atypical depression.  The appellant contends that he 
has bipolar disorder that began during service and therefore 
should be service-connected.
 
The appellant's entrance examination report does not reflect 
any psychiatric disorder; however, he was diagnosed with 
Tourette's syndrome on June 13, 1977, twelve days after 
entering active duty.  On June 16, 1977, discharge 
proceedings were initiated due to his lack of motivation and 
self discipline, and his lack of desire to become an 
effective soldier.  He was officially discharged on June 24, 
1977, under the provisions of paragraph 5-39, AR 635-200.  In 
his discharge documents, he indicated he did not want a 
separation examination.

Post-service medical records reflect that the appellant has 
had several diagnoses for his mental disorder.  July 1997 
private medical records show a diagnosis of adjustment 
disorder with depressed mood.  Private medical records from 
August 1997 reflect a diagnosis of bipolar affective disorder 
and a diagnosis of atypical depression.  The appellant has 
been receiving SSA disability compensation since August 1, 
1997 due to his mental illness, diagnosed as bipolar disorder 
at that time.  A March 2002 private medical record shows a 
diagnosis of bipolar disorder.  VA treatment records from 
December 2002, July 2003 and May 2004 reflect diagnoses of 
anxiety disorder with cluster b personality features, bipolar 
and personality disorders and narcissistic personality, 
bipolar and delusional/psychotic disorders, respectively.   
In a May 2004 VA psychological assessment given in order to 
clarify his diagnosis, the examiner diagnosed the appellant 
with a personality disorder NOS, with narcissistic, 
histrionic and dependent features.  The examiner further 
stated that the results of testing did not support the 
presence of bipolar affective disorder or any psychotic 
process.  However, an April 2005 VA treatment record reflects 
a diagnosis of bipolar disorder, hypomanic, and personality 
disorder, not otherwise specified.  

It should be noted that, under basic principles relating to 
service connection, a lifelong pattern of action or behavior 
manifesting developmental defects or pathological trends in 
the personality structure due to a personality disorder is 
considered to be of preservice origin, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  The law is clear that a personality 
disorder is not a disability for which service connection may 
be granted for VA compensation purposes. 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2007).  See Winn v. Brown , 8 Vet. App. 
510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 
1997) (specifically holding that '38 C.F.R. § 3.303(c), as it 
pertains to personality disorder, is a valid exercise of the 
authority granted to the Secretary of Veterans Affairs').  
See also Beno v. Principi, 3 Vet. App. 439, 441 (1992).  

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The appellant is seeking 
service connection for a mental disorder.  It appears from 
the evidence of record that the appellant is receiving 
ongoing treatment for his mental disorder.  VA should attempt 
to obtain any missing medical records regarding this 
treatment.  

The appellant should be afforded an examination to ascertain 
the correct diagnosis and etiology of his mental disorder.  
The Joint Remand cites 38 C.F.R. § 4.125(b), which reflects 
that if the diagnosis of a mental disorder is changed, the 
rating agency shall determine whether the new diagnosis 
represents progression of the prior diagnosis, correction of 
an error in the prior diagnosis, or development of a new and 
separate condition.  The regulations require that if it is 
not clear from the available records what the change of 
diagnosis represents, the rating agency shall return the 
report to the examiner for a determination.  Pursuant to the 
instructions in the Joint Remand, a medical examiner should 
review the entire record before examining the appellant and 
address, in the examination report, the appellant's various 
diagnoses and determine whether his current diagnosis 
represents a progression of the prior diagnoses, correction 
of an error in the prior diagnoses, or development of a new 
and separate condition.  In addition, the examiner should 
provide an opinion as to whether the appellant's current 
mental disorder(s) is etiologically related to his active 
duty.  The examiner should include a complete rational for 
any opinion given.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2007).  In particular, 
VA must send the appellant a corrective 
notice, that (1) explains the information 
and evidence not of record needed to 
establish an initial disability rating 
and an effective date, if service 
connection is granted on appeal, as 
outlined by the Court in Dingess, supra, 
and (2) requests or tells the appellant 
to provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that the 
AOJ has complied with VA's duties to 
notify and assist a claimant.

2.  The AOJ should ask the appellant to 
identify all health care providers that 
have treated him for his mental disorder 
since his release from service through 
the present.  The AOJ should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records.  If records are 
unavailable, please have the provider so 
indicate.  

3.  After completion of 1 and 2 above, 
the AOJ should make arrangements for the 
appellant to be afforded a psychiatric 
examination, by a psychiatrist, to 
ascertain the current diagnosis of the 
appellant's mental disorder, and whether 
the appellant's current mental disorder 
is etiologically related to his active 
duty.  All indicated tests or studies 
deemed necessary for accurate assessments 
should be done.  The claims file, the 
Joint Remand, this remand and treatment 
records must be made available to the 
examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.  

The examiner should review the entire 
record and address all of the pertinent 
medical records and offer an opinion as 
to (1) the current diagnosis of the 
appellant's mental disorder, (2) an 
explanation of whether the change in 
diagnoses throughout the appeal period 
represents a progression of the prior 
diagnoses, correction of an error in the 
prior diagnoses, or development of a new 
and separate condition and (3) whether it 
is at least as likely as not (50 percent 
or more probability) that the appellant's 
current mental disorder is etiologically 
related to his active duty.  The veteran 
served on active duty from June 1, 1977 
to June 24, 1977.    

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.
 
4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim, to include consideration of the 
provisions of 38 C.F.R. § 4.125(b) 
(2007).  If any determination remains 
unfavorable to the appellant, he and his 
attorney should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the appellant is advised that failure to 
cooperate by reporting for examinations may result in the 
denial of her claims.  38 C.F.R.
 § 3.655 (2007).  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case, pending completion of the above.  The appellant 
and her representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



